Citation Nr: 0017230
Decision Date: 06/29/00	Archive Date: 09/08/00

Citation Nr: 0017230	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-01 602	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's fee-basis outpatient medical care 
authorization card was properly canceled.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




REMAND

The veteran served on active duty from July 1948 to May 1954.  

The veteran has been granted service connection for bronchial 
asthma, evaluated as 60 percent disabling, coronary artery 
disease with hypertension, evaluated as 30 percent disabling, 
and osteoporosis of the cervical spine, evaluated as zero 
percent disabling, for a combined evaluation of 70 percent.  
He has also been granted a total rating by reason of 
individual unemployability.

The veteran has basic eligibility for outpatient care from 
the Department of Veterans Affairs (VA) and, for a period of 
time, received outpatient care from private physicians at VA 
expense under a fee-basis program.  In April 1996, the agency 
of original jurisdiction, the VA Medical Center in Marion, 
Illinois (AOJ) terminated the veteran's fee-basis outpatient 
treatment, determining that it was medically feasible for the 
veteran to receive his medical treatment directly at a VA 
medical facility.  The AOJ indicated that the veteran was 
able to travel to the local VA medical facility for needed 
dental treatment, and that his medical appointments could be 
scheduled on the same dates as scheduled dental appointments.  
The veteran appealed this determination.  

In a decision in December 1998, the Board dismissed the 
appeal for lack of jurisdiction.  The Board determined that 
whether an individual is directly treated at a local VA 
medical facility, or indirectly treated through a fee-basis 
arrangement, is a question of medical management.  The Board 
reflected that such determination involves the question of 
the need for or nature of medical treatment.  As such, the 
Board did not have jurisdiction to determine the 
appropriateness of specific types of medical care and 
treatment.  

In January 1999, a Motion for the Reconsideration of that 
decision was filed with the Board.  Reconsideration of the 
decision was ordered in February 2000 by the authority 
granted to the Chairman in 38 U.S.C.A. § 7103 (West 1991). 

The case will now be decided by an enlarged panel of the 
Board consisting of members who did not review the previous 
decision.  The present decision by the enlarged panel will be 
based on a de novo review of the record and will replace the 
decision of December 1998.  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has determined that the Board has jurisdiction to review a 
veteran's eligibility for outpatient treatment, and some 
aspects of a veteran's eligibility for fee-basis treatment.  
Meakin v. West, 11 Vet. App. 183 (1998).  The Court stated 
that a fee-basis card is provided when either (1) VA 
facilities are geographically inaccessible, or (2) VA 
facilities are not capable of providing the care or services 
that the veteran requires.  The Court decided that a 
determination as to an applicant's eligibility for fee-basis 
outpatient care must necessarily include a factual 
determination as to whether the criteria for either "prong" 
(1) or (2) have been met.  The Court decided that 
determinations whether either "prong" (1) or (2) have been 
met are not medical determinations; that is, are not 
determinations relating to the need for or nature of specific 
treatment.  The Court therefore determined that the Board has 
jurisdiction with regard to these questions. 

With regard to the present case, initially, it is noted that 
the veteran's medical administration service folder was not 
forwarded to the Board with the veteran's claims folder.  The 
pertinent facts in this case are expressed only in summary 
form in the statement of the case issued to the veteran in 
May 1996.  The medical administration service folder must be 
associated with the claims file for appellate review, since a 
de novo review of the original record by the Board is 
required.

On appeal, the veteran contends that he has extreme 
difficulty reaching the nearest VA medical facility since it 
is some 90 miles from his home.  The AOJ has indicated that 
the veteran did not appear to have such extreme difficulty 
because he was able to travel to the VA medical facility for 
needed dental treatment, and that necessary medical 
appointments could be scheduled on the same dates as 
scheduled dental appointments.  In this regard, the VA 
outpatient treatment reports, including documentation of the 
noted dental treatment, are not in the claims file.  Such 
records should be associated with the claims file for 
appellate review.  

On appeal, the veteran has also maintained that a physician 
at the VA medical facility, Dr. Octaviana, agreed with him 
that his health precluded travel to a VA facility and that a 
fee-basis arrangement would be best for him.  However, the 
current record does not contain any opinion from Dr. 
Octaviana or any other medical person familiar with the 
veteran and the veteran's records relating to this matter.  
The veteran should be advised that he may submit medical 
evidence supporting his contention. 

Apparently there has been no disagreement with "prong" 2.  
That is, there is no disagreement that VA facilities are, in 
fact, capable of providing the care or services that the 
veteran requires.  Rather, the veteran has contended that VA 
facilities are geographically inaccessible.

In this regard, pertinent VA administrative guidelines state 
that geographically inaccessible refers to a location of a 
veteran's permanent residence which is so remote from a VA 
facility that it would be uneconomical to transport the 
veteran to a VA facility.  Distance does not by itself 
constitute geographic inaccessibility.  The combined cost of 
travel and care in a VA facility as compared to fee-basis 
care will be the determining basis.  A cost comparison is 
required to determine whether fee medical care or VA care is 
more economical.  

Accordingly, the Board finds that the case needs to be 
REMANDED to the regional office for the following actions:

1.  Copies of all of the veteran's 
outpatient treatment reports, including 
dental treatment reports, beginning from 
January 1, 1996 should be associated with 
the present claims file for appellate 
review.

2.  The veteran's medical administration 
service folder should be associated with 
the claims file for the review of the 
Board in its consideration of the present 
appeal.  

3.  Arrangements should be made for a 
special examination of the veteran to 
determine whether his service-connected 
disabilities and health status preclude 
travel to the local VA medical facility.  
The examiner or examiners should express 
an opinion as to whether the veteran's 
health precludes the veteran traveling 
from his home to the local VA medical 
facility.  

4.  The veteran should be advised that he 
may submit medical evidence supporting 
his contentions that his health precludes 
him from traveling to the local VA 
medical facility and that he is in need 
of fee-basis care.  

5.  The AOJ should then review all of the 
veteran's records and make another 
determination concerning whether VA 
medical facilities are geographically 
inaccessible to the veteran.  The AOJ 
should then review the determination 
concerning whether the veteran's 
fee-basis outpatient medical care 
authorization card was properly canceled.  

If there is an adverse determination, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  The supplemental statement of the 
case should contain all pertinent information received, and 
the reasons and bases for all decisions reached.  No action 
is required unless and until the veteran receives further 
notice.  The purpose of this REMAND is to procure clarifying 
data.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



			
           RENÉE M. PELLETIER	SHANE A. DURKIN
  Member, Board of Veterans' Appeals	    Member, Board of 
Veterans' Appeals



		
ROBERT D. PHILIPP
                                     Member, Board of 
Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





Citation Nr: 9837100	
Decision Date: 12/21/98    Archive Date: 12/30/98

DOCKET NO.  97-01 602	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the veterans fee-basis outpatient medical care 
authorization card was properly canceled.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to May 1954.

This appeal apparently stems from an April 1996 decision of 
the VA Medical Center (VAMC) in Indianapolis, Indiana, which 
terminated the veterans fee-basis outpatient treatment.  
Although the Medical Administration Service folder was not 
forwarded to the Board of Veterans Appeals (Board), the May 
1996 statement of the case appears to present the pertinent 
facts in this case adequately.  Since this case must be 
dismissed on jurisdictional grounds, as discussed below, the 
Board finds it unnecessary to remand to obtain that folder.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that it is inconvenient for 
him to be treated at the VAMC that was designated for his 
care, and that therefore his fee-basis card should not be 
canceled.  Specifically, he asserts that he was found to be 
too ill to travel to that VAMC.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the Board does not have 
jurisdiction to review the decision to terminate the 
veterans fee-basis outpatient status, and that the appeal 
should, therefore, be dismissed.


FINDINGS OF FACT

1.  The veteran has basic eligibility for outpatient care 
from the VA and, for a period of time, received private 
outpatient care at the expense of the VA under the fee-basis 
program; service connection is in effect for chronic 
bronchial asthma, rated as 60 percent disabling, and for 
coronary artery disease--hypertension, rated as 30 percent 
disabling.  The veteran has also been found entitled to a 
total rating for compensation purposes based on individual 
unemployability.

2.  In April 1996, the VAMC of original jurisdiction canceled 
the veterans fee-basis status, determining that it was 
medically feasible for the veterans medical needs to be met 
by an available VA medical facility.


CONCLUSION OF LAW

The matter of the veterans entitlement to fee-basis 
outpatient care does not involve a question affecting his 
eligibility for a benefit, and is not within the scope of 
38 U.S.C.A. § 511.  38 U.S.C.A. §§ 511, 7104(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.101(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans Appeals has jurisdiction to decide all 
questions in a matter which, under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary.  The Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary.  38 U.S.C.A. §§ 511, 7104.  While 
questions such as a veterans legal eligibility for 
hospitalization, domiciliary care or outpatient treatment 
clearly are within the Boards jurisdiction, what must be 
considered here is whether or not medical determinations, 
such as determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are adjudicative matters and are also within the 
Boards jurisdiction.

These medical determinations involve the need for or 
nature of medical treatment rather than the 
eligibility for medical treatment.  Under the legal 
authority and guidelines, veterans who are eligible for 
outpatient treatment from the VA generally must receive it 
directly at agency operated clinics, although, in limited 
instances, some of these veterans may be authorized to 
receive their treatment from private sources at VA expense, 
i.e. fee-basis care.  The fee-basis program is administered 
by the Veterans Health Administration (VHA).  This branch of 
the VA is comprised of hospitals, doctors, etc., and is 
vested with the basic responsibility of providing outpatient 
treatment and other forms of health care to eligible 
veterans.  The VA medical personnel of local medical 
facilities are responsible for deciding whether to grant or 
terminate fee-basis status pursuant to their guidelines and 
legal authority.

In this case, VHA determined that, as of April 1996, the 
veteran was no longer in need of fee-basis care as his 
medical needs could be met by accessible VA medical 
facilities which are available for his care and use.  The 
same factual situation, the termination of fee-basis care 
based on the determination that the VA medical facility could 
provide the medical services the veteran required, was 
presented in VAOPGCCONCL 3-95 (O.G.C. Concl. 3-95).  In 
response to the question Does the Board of Veterans 
Appeals (Board) have jurisdiction to decide a veterans 
appeal of a medical center decision denying the veterans 
request for fee-basis (contract) care? the General Counsel 
stated in that opinion:

Prior to enactment of the VJRA [Veterans 
Judicial Review Act in 1988], the law 
limited the Boards jurisdiction to the 
review of questions on claims involving 
benefits.  A claim involving benefits 
referred to a veterans claim that he or 
she was eligible for a benefit, and the 
Board restricted itself to reviewing such 
eligibility determinations.  The VJRA 
amended the jurisdiction statute to 
permit Board review of any question 
that affects the provision of 
benefits.  In our view, Congress 
intended the amendments to be an 
expansion of the Boards jurisdiction.  
However, the expansion of jurisdiction 
did not change the requirement that 
questions coming before the Board must 
arise in the context of a veterans claim 
that he or she is eligible for benefits.

The VJRA did not grant veterans a right 
to question all of the day-to-day 
decisions regarding how VA actually 
provides benefits, and did not grant the 
Board jurisdiction to hear appeals from 
decisions on such questions.  That is 
because those day-to-day decisions do not 
effect [sic] whether a veteran is or is 
not eligible for a benefit.  As 
explained below, to read the law 
otherwise would lead to completely absurd 
results.  It is a fundamental rule of 
statutory construction that laws should 
not be read to achieve absurd outcomes.  
U.S. v. Brown, 333 U.S. 18, 92 L.Ed.2d 
442, 68 S.Ct. 376 (1948); U.S. v. Bryan, 
339 U.S. 323, 94 L.Ed.2d 884, 70 S.Ct. 
724 (1950); U.S. v. Moore, 423 U.S. 122, 
46 L.Ed.2d 333, 96 S.Ct. 335 (1975); 
United States v. Tighe, 551 F.2d 18 (3rd 
Cir. 1977).

To illustrate why the jurisdiction 
statute should not be read literally to 
allow appeals from all decisions VA 
officials make which affect benefits, 
consider the question of whether the 
Board should review appeals from medical 
determinations.  The Board is completely 
ill equipped to consider such matters, 
and it would be inappropriate for it to 
be involved.  Sections 1710 and 1712 of 
title 38, United States Code, authorize 
VA to provide veterans with hospital and 
nursing home care, and outpatient medical 
services which the Secretary determines 
[are] needed.  The Secretary has 
delegated the authority to make those 
medical need determinations to the Under 
Secretary for Health who has redelegated 
the authority to health-care 
professionals responsible for treating 
patients.  See:  38 C.F.R. § 2.6(a); VA 
Manual M-1, Part I, Sections 4.25 and 
16.05[.]  Treatment determinations 
involving the need for or appropriateness 
of a particular type or course of care or 
procedure may only be made by medical 
professionals.  Adjudicators lack the 
expertise to make such medical 
determinations.  More importantly, those 
determinations are ordinarily and 
necessarily made at the time treatment is 
sought.  Treatment decisions cannot await 
a ruling by an adjudicative body.  It is 
for that reason that the implementing 
regulation governing the Boards 
jurisdiction has long provided that it 
has no jurisdiction to make medical 
determinations.  See:  38 C.F.R. 
§ 20.101(b).  Congress clearly could not 
have intended the Board to have 
jurisdiction to review medical decisions 
of that nature (footnote omitted).

The efficacy of this rationale is born 
out when the possibility of Board 
revision of medical decisions is taken to 
its logical extreme.  The day to day 
provision of health care to an ill or 
disabled veteran can require literally 
dozens of decisions, all of which 
affect the provision of health care 
benefits.  Decisions may involve matters 
ordinarily considered quite major, such 
as whether to treat the veteran on an 
inpatient or outpatient basis, or whether 
the best treatment is surgery, or 
medication.  The decisions may also be 
more minor in nature.  For example, a 
nursing assistant must decide when to 
change a bedpan, or when to change the 
sheets, and facility managers must decide 
when it is appropriate to have visiting 
hours.  Although it may seem ridiculous, 
individual patients would likely contest 
even those relatively minor decisions if 
given the opportunity.  To permit that 
would be ridiculous.  There is no logical 
difference between such major and 
trivial medical decisions.  Congress 
could not have intended to inject the 
Board into such fundamental decisions 
about how health care is provided by VA.

Department officials must also make many 
decisions regarding patient care which 
are essentially economic in nature.  
They must determine the most cost-
effective or efficient way to deliver 
care.  For example, the decision to have 
a nurse practitioner deliver a certain 
type of care, rather than a physician, 
may be an economic decision.  Similarly, 
decisions regarding whether to provide 
care on an inpatient or outpatient basis 
can be economic.  To use a generic drug 
rather than a brand name drug is an 
economic decision, as is the decision to 
use a conservative treatment approach 
before turning [to] the use of a high 
tech piece of equipment.  Decisions of 
that nature certainly affect the 
provision of benefits, and they are 
decisions that some patients may wish to 
contest in the belief that cost is no 
object in regard to their health care.  
However, we do not believe Congress could 
have intended to grant the Board 
jurisdiction to review such economic 
decisions.  Moreover, to grant the Board 
such jurisdiction would effectively allow 
the Board, an adjudicative body, to make 
fundamental decisions regarding the 
allocation of resources in the VA health-
care system.  Congress certainly did not 
intend that when it enacted the VJRA.

O.G.C. Concl. 3-95, at 4-6.


The Board has determined that whether an individual veteran 
is directly treated at a local VA medical facility, or 
indirectly treated through a fee-basis arrangement, is a 
question of medical management and is within the sole 
administrative discretion of the Veterans Health 
Administration.  The VA General Counsel, in O.G.C. Concl. 3-
95, concluded that a determination regarding whether or not 
to furnish fee-basis care does not involve a question 
affecting the veterans eligibility for a benefit, the denial 
of which could be appealable to the Board.  Consequently, the 
Board does not have jurisdiction to determine the question in 
this case as to whether the veterans fee-basis status was 
properly canceled.


ORDER

The appeal is dismissed.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -

